DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

No reference nor combination of references was found which teaches a speed reducing device including a plurality of speed reducer units arranged in parallel and providing power to an output rotating body, wherein each of the plurality of speed reducer units has a casing having a peripheral wall with inner teeth, outer surfaces of peripheral walls of at least two adjacent speed reducer units contact each other, and at least one of the contacting wall portions has a smaller thickness than a thickness of other portions of the same wall, as required by claims 1, 6, and 9.
DE 20 2014 103 469 discloses a drive device including one planetary speed reducing unit.  A cup shaped recess in a housing of the drive device has a wave shaped perimeter, with crests and troughs.  A ring gear of the speed reducing unit has "crush ribs" around its outer perimeter, with the ribs extending radially different distances to form a wave contour to form-fit within the recess.  The wave contour of the ring gear forms effective thicker portions at the wave crests and effectively thinner portions at the wave troughs.  An adjacent tubular passage is fitted within one of the troughs of the wave shape.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Each of the following discloses an example of a speed reducing device comprising a plurality of speed reducer units arranged in parallel and providing power to an output rotating body:

U. S. Patent 2,351,219 (McMullen) June 1944
U. S. Patent 3,518,897 (Bixby) July 1970
U. S. Patent 3,748,927 (Hertzog et al.) July 1973 - includes casings with inner teeth.  The casings rotate as part of the drive device.
EP 1 209 074 (Renaud) May 2002
WO 2008/037562 (Pescheck et al.) April 2008 - speed reducer units include inner teeth.  The units do not contact each other, and the portion with the inner teeth rotate.
U. S. Patent 9,605,736 (Foshage et al.) March 2017 - each speed reducer unit includes a casing with inner teeth.  The casings do not contact.
U. S. Patent 11,047,366 (Nohara et al.) June 2021

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659